 

ChoiceOne Financial Services, Inc. - 10-K [cofs-10k_123116.htm]

Exhibit 10.7

 

CHOICEONE FINANCIAL SERVICES, INC.
2002 EMPLOYEE STOCK PURCHASE PLAN
AS AMENDED AND RESTATED

 

SECTION 1
PURPOSE OF PLAN

 

          The purpose of the ChoiceOne Financial Services, Inc. 2002 Employee
Stock Purchase Plan is to encourage Employees of the Company and the Company’s
Subsidiaries to promote the best interests of the Company and to align the
interests of Employees with the Company’s shareholders by permitting Eligible
Employees to purchase shares of the Company’s Common Stock, at a price less than
the Market Value of the Common Stock. The purchase of Common Stock under the
Plan is intended to qualify as the exercise of an option granted under, and the
Plan is intended to qualify as, an employee stock purchase plan under Section
423 of the Code.

 

SECTION 2
DEFINITIONS

 

          The following words have the following meanings unless a different
meaning is plainly required by the context:

 

  2.1 “Board” means the Board of Directors of the Company.         2.2 “Code”
means the Internal Revenue Code of 1986, as amended. Each reference herein to a
section or sections of the Code shall, unless otherwise noted, be deemed to
include a reference to the rules and regulations issued under such section(s) of
the Code.         2.3 “Committee” means the Personnel and Benefits Committee of
the Board or such other committee as the Board shall designate to administer the
Plan. The Committee shall consist of at least two members of the Board and all
of its members shall be “non-employee directors” as defined in Rule 16b-3 issued
under the Securities Exchange Act of 1934, as amended.         2.4
“Common Stock” means the Common Stock of the Company.         2.5 “Company”
means ChoiceOne Financial Services, Inc., a Michigan corporation, and its
successors and assigns.

 



 

 

 

  2.6 “Cut-Off Date” means the date on which the Company determines the funds in
each Participant’s Payroll Deduction Account, which funds shall be used to
purchase shares of Common Stock on the next succeeding Stock Purchase Date
pursuant to the Plan. Unless otherwise determined by the Committee, the Cut-Off
Date shall be the twentieth day prior to the end of each Option Period during
the term of the Plan or, if such day is not a working day, the next succeeding
working day.         2.7 “Dividend Reinvestment Plan” means the ChoiceOne
Financial Services, Inc. Dividend Reinvestment Plan, as amended from time to
time.         2.8 “Election Form” means a notice (in a form approved by the
Committee) that an Eligible Employee must complete to participate in the Plan
and authorize payroll deductions to be made on the Eligible Employee’s behalf
under the Plan.         2.9 Subject to Section 5 below, “Eligible Employees”
means all present and future active Employees of the Company and its
Subsidiaries, except (a) Employees whose customary employment by the Company or
its Subsidiaries is (i) 20 hours or less per week or (ii) not more than five
months in any calendar year and (b) Employees who have been employed by the
Company or a Subsidiary for less than one year.         2.10 “Employee” means an
employee of the Company or its Subsidiaries.         2.11
“Investment Sharebuilder Account” means the book-entry account established on
behalf of a Participant pursuant to Section 8.2 below, in which shares of Common
Stock purchased under the Plan shall be held.         2.12 “Market Value” of a
share of Common Stock as of any Stock Purchase Date or other applicable date
means: (a) if the Common Stock is listed for trading on The Nasdaq Stock Market
or one or more national securities exchanges, the last reported sales price on
the most recent Cut-Off Date prior to such Stock Purchase Date or other
applicable date, or if the Common Stock shall not have been traded on the
principal exchange on such Cut-Off Date, the last reported sales price on the
first day before such Cut-Off Date on which Common Stock was so traded; (b) if
the security is not so listed for trading, the fair market value determined by
the Committee in good faith, taking into account such factors as it considers
advisable. Factors that the Committee may, but need not, consider include,
without limitation, the prices at which recent sales of Common Stock have been
made, and the most recent reported bid and asked prices of the Common Stock as
reported by the Company’s market makers on the applicable date.         2.13
“Option Period” means each calendar quarter, beginning on the first day of each
such calendar quarter and ending on the last day of such calendar quarter.

 



 

 

 

  2.14 “Participant” means an Eligible Employee who has elected to participate
in the Plan in accordance with Section 6.1 below.         2.15
“Payroll Deduction Account” means the administrative record keeping account
established on behalf of a Participant pursuant to Section 7.1 below, to which
his or her payroll deductions shall be credited.         2.16
“Permanent Disability” or “Disability” means an inability of a Participant to
perform his or her employment duties due to physical or mental disability such
that the Participant would qualify for benefits under the Company’s disability
benefits program.         2.17 “Plan” means the ChoiceOne Financial Services,
Inc. 2002 Employee Stock Purchase Plan as set forth herein, as it may be amended
from time to time.         2.18 “Purchase Price” means the purchase price for a
share of Common Stock to be paid by a Participant on a Stock Purchase Date, as
determined under Section 8.1 below.         2.19 “Retirement” means the
voluntary termination of all employment by the Participant after the Participant
has attained 55 years of age and completed six (6) years of service with the
Company or its Subsidiaries.         2.20 “Stock Purchase Date” means a date on
which shares of Common Stock are purchased pursuant to the Plan. Unless
otherwise determined by the Committee, the Stock Purchase Date shall be the last
working day of each Option Period during the term of the Plan.         2.21
“Subsidiary” means any corporation or other entity of which 50% or more of the
outstanding voting stock or voting ownership interest is directly or indirectly
owned or controlled by the Company or by one or more Subsidiaries of the
Company, now or in the future.

 

SECTION 3
ADMINISTRATION

 

          3.1          General. The Committee shall administer the Plan. The
Committee may delegate record keeping, calculation, payment and other
ministerial administrative functions to individuals designated by the Committee,
who may be employees of the Company and its Subsidiaries. Subject to the express
provisions of the Plan, the Committee shall have authority to interpret the
Plan, to prescribe, amend and rescind rules, regulations and procedures relating
to it, and to make all other determinations necessary or advisable in
administering the Plan, all of which determinations shall be final and binding
upon all persons unless otherwise determined by the Board. The Committee shall
hold its meetings at such times and places as it considers advisable. Action may
be taken by a written instrument signed by all of the members of the Committee
and any action so taken shall be fully as effective as if it had been taken at a
meeting duly called and held. The Committee shall make such rules and
regulations for the conduct of its business as it considers advisable.

 



 

 

 

          3.2          Indemnification of Committee Members. Neither any member
or former member of the Committee, nor any individual or group to whom authority
or responsibility is or has been delegated, shall be personally responsible or
liable for any act or omission in connection with the performance of powers or
duties or the exercise of discretion or judgment in the administration and
implementation of the Plan. Each person who is or shall have been a member of
the Committee shall be indemnified and held harmless by the Company from and
against any cost, liability or expense imposed or incurred in connection with
such person’s or the Committee’s taking or failing to take any action under the
Plan or the exercise of discretion or judgment in the administration and
implementation of the Plan. Each such person shall be justified in relying on
information furnished in connection with the Plan’s administration by any
appropriate person or persons.

 

SECTION 4
STOCK SUBJECT TO THE PLAN

 

          4.1          Number of Shares of Common Stock. There shall be reserved
for issuance and purchase by Participants under the Plan a total of 105,126
shares of Common Stock, subject to adjustment as provided in Section 4.2. Shares
of Common Stock available under the Plan shall be authorized and unissued shares
or shares repurchased by the Company.

 

          4.2          Adjustments. In the event of a stock dividend, stock
split, recapitalization, merger, reorganization, consolidation, combination or
exchange of shares of Common Stock during the term of the Plan, the number of
shares reserved and authorized to be issued under the Plan shall be adjusted
proportionately, and such other adjustments shall be made as may be considered
necessary or equitable by the Committee or the Board. In the event of any other
change affecting the Common Stock, such adjustments shall be made as may be
considered equitable by the Committee or the Board to give proper effect to such
change.

 

SECTION 5
ELIGIBILITY

 

Participation in the Plan shall be open only to Eligible Employees. No option
rights may be granted under the Plan to any person who is not an Eligible
Employee. No Eligible Employee shall be granted option rights under the Plan if
such Employee, immediately after receiving the grant of such option rights under
the Plan, would own (as determined pursuant to Sections 423(b)(3) and 424(d) of
the Code) stock possessing 5% or more of the total combined voting power or
value of all classes of stock of the Company or any of its Subsidiaries.

 



 

 

 

SECTION 6
PARTICIPATION AND WITHDRAWAL

 

          6.1          Election Form; Changes to Election Form.

 

          (a)          Participation by any Eligible Employee in the Plan shall
be entirely voluntary. Any Eligible Employee may become a Participant by
completing and delivering an Election Form to the Company. Such Eligible
Employee shall become a Participant as of the first day of the next Option
Period following the delivery of his or her Election Form, provided that the
Election Form has been delivered at least twenty working days prior to the
beginning of the first day of that Option Period. The Election Form will
authorize specified regular payroll deductions (within the limits specified in
Section 7.2 below) from the Participant’s periodic compensation during the time
he or she is a Participant.

 

          (b)          Payroll deductions shall be made for each Participant in
accordance with the Election Form and shall continue until the Participant’s
participation terminates, the Election Form is modified or the Plan is
terminated. A Participant may increase or decrease his or her payroll deduction
(within the limits specified in Section 7.2 below) by delivering a new Election
Form to the Company no later than twenty working days prior to the beginning of
an Option Period. The Company or the applicable Subsidiary shall deduct the
modified amount from the Participant’s payroll beginning with the first pay date
to occur during the next Option Period. A Participant may not increase or
decrease his or her payroll deductions during any Option Period.

 

          6.2          Withdrawal. A Participant may elect at any time to
withdraw from participation in the Plan by written notice delivered to the
Company no later than twenty working days before a pay date, or by such other
time as the Committee may from time to time determine. Upon any termination by a
Participant, (a) the Participant shall cease to be a Participant, (b) his or her
Election Form shall be revoked insofar as subsequent payroll deductions that
occur on or after twenty days after his or her withdrawal notice is delivered to
the Company are concerned, and (c) the amount in his or her Payroll Deduction
Account, as well as any payroll deductions made after such withdrawal notice
becomes effective, shall be returned to him or her. Furthermore, upon the former
Participant’s written request, (i) a certificate for the whole shares of Common
Stock credited to the former Participant’s Investment Sharebuilder Account at
any time after the withdrawal notice becomes effective shall be forwarded to the
former Participant and (ii) the dollar amount of any remaining fractional shares
of Common Stock credited to the former Participant’s Investment Sharebuilder
Account, determined based on the Market Value of such fractional shares on the
later of the date the former Participant’s request is delivered to the Company
or the date on which the withdrawal notice becomes effective, shall be returned
to him or her. An Eligible Employee who has withdrawn from the Plan shall not be
eligible for reinstatement as a Participant during the Option Period in which
such withdrawal occurs or for the following Option Period.

 



 

 

 

          Except as otherwise provided in Section 9 below, if a Participant
ceases to be an Eligible Employee, (a) the Participant shall cease to be a
Participant, (b) no further payroll deductions that occur on or after twenty
days after the date the Participant ceases to be an Eligible Employee shall be
made on his or her behalf and (c) the amount in his or her Payroll Deduction
Account, as well as any payroll deductions that occur on or after twenty days
after the date the Participant ceases to be an Eligible Employee, shall be
returned to him or her. Furthermore, upon the former Participant’s written
request, (i) a certificate for the whole shares of Common Stock credited to the
former Participant’s Investment Sharebuilder Account at any time after twenty
days after the date the Participant ceases to be an Eligible Employee shall be
forwarded to the former Participant and (ii) the dollar amount of any remaining
fractional shares of Common Stock credited to the former Participant’s
Investment Sharebuilder Account, determined based on the Market Value of such
fractional shares on the later of the date the former Participant’s request is
delivered to the Company or the date that is twenty days after the date the
Participant ceases to be an Eligible Employee, shall be returned to him or her.

 

SECTION 7
PAYROLL DEDUCTIONS

 

          7.1          Payroll Deduction Account. The Company and its
Subsidiaries will maintain a Payroll Deduction Account for each Participant.
Authorized payroll deductions shall begin with the first pay date to occur on or
after the first day of the first Option Period with respect to which a
Participant has elected (in accordance with Section 6.1) to participate in the
Plan. Payments made by Participants through payroll deductions shall be credited
to each Participant’s Payroll Deduction Account. No amounts other than payroll
deductions authorized under the Plan may be credited to a Participant’s Payroll
Deduction Account, unless the Committee otherwise consents in writing. No
Participant shall be entitled to any interest on amounts held in his or her
Payroll Deduction Account.

 



 

 

 

          7.2          Limits on Payroll Deductions. The amount of the payroll
deduction specified by a Participant in his or her Election Form shall not be
less than Ten Dollars ($10) or more than One Hundred Twenty-five Dollars ($125)
for each pay period, or such other amount(s) as the Committee may determine in
its sole discretion from time to time. Any such limit established by the
Committee shall comply with the requirements of Section 423 of the Code.

 

SECTION 8
PURCHASE OF COMMON STOCK; INVESTMENT SHAREBUILDER ACCOUNTS

 

          8.1          Purchase Price. The Purchase Price for each share of
Common Stock purchased on a Stock Purchase Date shall be ninety percent (90%) of
the Market Value of the CommonStock as of that Stock Purchase Date, rounded to
the nearest whole cent, or such other price that the Committee may determine in
its sole discretion from time to time that is at least eighty-five percent (85%)
of such Market Value.

 

          8.2          Method of Purchase and Investment Sharebuilder Accounts.

 

          (a)          Except as otherwise provided herein, each Participant
having funds in his or her Payroll Deduction Account on a Cut-Off Date shall be,
without any further action, granted an option on the next succeeding Stock
Purchase Date to purchase the number of shares (including fractional shares) of
Common Stock which the funds in his or her Payroll Deduction Account on such
Cut-Off Date could purchase on such Stock Purchase Date, and each such
Participant shall, without any further action, be deemed to have exercised such
option on such Stock Purchase Date. Options that are not exercised automatically
shall expire immediately and in no event shall any option be exercisable beyond
the periods specified in Section 423(b)(7) of the Code. If the number of
available shares on a Stock Purchase Date is not sufficient to exhaust all
Payroll Deduction Accounts, the available shares shall be allocated in
proportion to the funds available in each Payroll Deduction Account and the Plan
shall terminate.

 

          (b)          All shares purchased under the Plan shall be maintained
in Investment Sharebuilder Accounts for Participants under the terms of the
Dividend Reinvestment Plan. Any cash dividends paid with respect to the shares
in a Participant’s Investment Sharebuilder Account shall be applied to the
Participant’s Investment Sharebuilder Account for the purchase of shares
(including fractional shares) of Common Stock pursuant to the terms of the
Dividend Reinvestment Plan, and shares so purchased shall be added to the shares
held for a Participant in his or her Investment Sharebuilder Account. Any
non-cash dividends paid with respect to the shares in a Participant’s Investment
Sharebuilder Account shall be added to the shares held for a Participant in his
or her Investment Sharebuilder Account.

 



 

 

 

          8.3          Limitation on Value of Common Stock to be Purchased. A
Participant shall not have and may not exercise any option that would permit the
Participant’s rights to purchase Common Stock under the Plan to accrue at a rate
that exceeds Twenty-five Thousand Dollars ($25,000) of Common Stock (determined
at the time of the grant of the option) in any one calendar year, and in no
event may such option rights accrue at a rate which exceeds that permitted by
Section 423(b)(8) of the Code.

 

          8.4          Title of Accounts. Each Investment Sharebuilder Account
may be in the name of the Participant or, if so indicated on such Participant’s
Election Form, in his or her name jointly or as tenants in common with a member
of the Participant’s family, with right of survivorship. With the Committee’s
consent, a Participant may be permitted to (a) designate a beneficiary to
receive the Common Stock held in the Participant’s Investment Sharebuilder
Account upon death or (b) transfer the Common Stock held in the Investment
Sharebuilder Account to a revocable trust for the benefit of the Participant.

 

          8.5          Rights as a Shareholder. After a Participant’s Payroll
Deduction Account has been charged with the amount of the Purchase Price on a
Stock Purchase Date, the Participant shall have all of the rights and privileges
of a shareholder of the Company with respect to shares purchased under the Plan
and held in his or her Investment Sharebuilder Account, whether or not
certificates representing the shares shall have been issued. In addition to the
provisions specified in the Plan relating to termination of a Participant’s
participation in the Plan, a Participant may withdraw the whole shares in his or
her Investment Sharebuilder Account at any time upon written notice to the
Company. Participants will be notified as to the amount and status of their
Payroll Deduction Accounts and Investment Sharebuilder Accounts at the same
times and in the same manner as shareholders receive similar notices under the
Dividend Reinvestment Plan, and in no event less than annually.

 



 

 

 

SECTION 9
RIGHTS ON DEATH, RETIREMENT OR PERMANENT DISABILITY

 

          9.1          Death. If a Participant dies during an Option Period, no
further contributions on behalf of the deceased Participant shall be made, and
certificates for any whole shares in the deceased Participant’s Investment
Sharebuilder Account will be delivered to the deceased Participant’s beneficiary
or such other person designated on the Election Form, along with the dollar
amount of any remaining fractional shares of Common Stock credited to the
Investment Sharebuilder Account, determined based on the Market Value of such
fractional shares on the date of the Participant’s death. Furthermore, the
executor or administrator of the deceased Participant’s estate may elect to
withdraw the balance in the Participant’s Payroll Deduction Account by notifying
the Company in writing at least ten working days before the Cut-Off Date in
respect of such Option Period. If no timely election to withdraw has been made,
the balance accumulated in the deceased Participant’s Payroll Deduction Account
on such Cut-Off Date shall be used to purchase shares of Common Stock in
accordance with Section 8 of the Plan on the next succeeding Stock Purchase
Date. Promptly following such Stock Purchase Date, certificates for any whole
shares in the deceased Participant’s Investment Sharebuilder Account will be
delivered to the deceased Participant’s beneficiary or such other person
designated on the Election Form, along with the dollar amount of any remaining
fractional shares of Common Stock credited to the Investment Sharebuilder
Account, determined based on the Market Value of such fractional shares on such
Stock Purchase Date.

 

          9.2          Retirement or Permanent Disability. If, during an Option
Period, a Participant (a) Retires or (b) incurs a Permanent Disability, no
further contributions on behalf of the Retired or Disabled Participant shall be
made. A Retired or Disabled Participant may elect to withdraw the balance in his
or her Payroll Deduction Account by notifying the Company in writing at least
ten working days before the Cut-Off Date in respect of such Option Period. If no
election to withdraw has been made, the balance accumulated in the Retired or
Disabled Participant’s Payroll Deduction Account shall be used to purchase
shares of Common Stock in accordance with Section 8 of the Plan on the next
succeeding Stock Purchase Date. Upon the Participant’s written request,
certificates for whole shares credited to the Participant’s Investment
Sharebuilder Account, along with the dollar amount of any remaining fractional
shares of Common Stock credited to Participant’s Investment Sharebuilder
Account, determined based on the Market Value of such fractional shares on the
later of the date that the written request is delivered to the Company or the
date on which the withdrawal request becomes effective, will be forwarded to the
Participant. If a Retired or Disabled Participant dies during the Option Period
of such Participant’s Retirement or Permanent Disability and such Participant
shall not have notified the Company of his or her desire to withdraw the balance
in his or her Payroll Deduction Account, the executor or administrator of such
Participant’s estate or other legal title holder shall have all the rights
provided pursuant to Section 9.1.

 



 

 

 

SECTION 10
GENERAL PROVISIONS

 

          10.1          Rights Not Transferable. Rights under the Plan are not
transferable by a Participant other than by will or the laws of descent and
distribution, and are exercisable during his or her lifetime only by the
Participant.

 

          10.2          Amendment of the Plan. The Committee or the Board may at
any time, and from time to time, amend the Plan in any respect; provided,
however, the Plan may not, without appropriate approval of the Company’s
shareholders, be amended in any way that will cause the Plan to fail to meet the
requirements of Section 423 of the Code. Any amendments to the Plan required
under the Code to be approved by the Company’s shareholders shall not become
effective unless and until such shareholder approval is obtained in accordance
with the requirements of the Code.

 

          10.3          Termination of the Plan. The Plan and all rights of
Employees hereunder shall terminate at the earliest of (a) when all shares of
Common Stock reserved under the Plan have been purchased or (b) at any time, at
the discretion of the Committee or the Board. Notice of termination shall be
given to all Participants, but any failure to give notice shall not impair the
termination. Upon termination of the Plan, (i) all amounts in a Participant’s
Payroll Deduction Account shall be returned to such Participant and (ii) upon a
Participant’s written request to the Company, certificates for all whole shares
of Common Stock held in such Participant’s Investment Sharebuilder Account shall
be forwarded to such Participant, along with the dollar amount of any remaining
fractional shares of Common Stock credited to such Participant’s Investment
Sharebuilder Account, determined based on the Market Value of such fractional
shares on the date such Participant’s written request is delivered to the
Company. Any fractional shares remaining in such Participant’s Investment
Sharebuilder Account shall thereupon be cancelled.

 

          10.4          Governing Law; Compliance with Law. The Plan shall be
construed in accordance with the laws of the state of Michigan and applicable
federal law. The Company’s obligation to sell and deliver shares of Common Stock
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may, in the opinion of counsel for the Company, be required. The Company may
make such provisions as it may deem appropriate for the withholding of any taxes
or payment of any taxes which it determines may be required to withhold or pay
in connection with a Participant’s participation in the Plan.

 



 

 

 

          10.5          Not an Employment Contract. The Plan shall not be deemed
to constitute a contract of employment between the Company or any Subsidiary and
any Eligible Employee or Participant or to be consideration or inducement for
the employment of any Eligible Employee or Participant. The Plan shall not be
deemed to give any Participant or Eligible Employee the right to be retained as
an Employee or in any other service of the Company or any Subsidiary, or to
interfere with the right of the Company or any Subsidiary to discharge any
Participant or Eligible Employee at any time regardless of the effect that such
discharge shall have upon such person as a participant in the Plan.

 

          10.6          Effective Dates. Subject to shareholder approval at the
2002 Annual Meeting of Shareholders, the first Option Period under the Plan
shall commence on July 1, 2002 and end on September 30, 2002, unless the
Committee determines that the first Option Period should be later. If the
Company’s shareholders do not approve the Plan at the 2002 Annual Meeting of
Shareholders, the Plan shall terminate.

 

          10.7          Investment Intent. The Committee may require a
Participant to confirm that he or she is purchasing with investment intent and
not with a view to resale or other distribution.

 

          10.8          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

 

 

 